Citation Nr: 1718711	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral sensorineural hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from February 1952 to December 1953, to include a tour of duty in the Republic of Korea during the Korean War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas. 

In January 2014, the RO, in pertinent part, continued a prior denial of service connection for bilateral hearing loss.  Within one year of the issuance of this decision, in September 2014, the Veteran's representative disagreed with the decision, requesting it be reopened.  As this was within one year of the rating decision, the Board construes this as a timely filed notice of disagreement of the January 2014 decision, and considers this the decision on appeal regarding the bilateral hearing loss.   See 38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In October 2015, the RO, in pertinent part, continued a prior denial of service connection for tinnitus.  The Veteran timely expressed disagreement and perfected a substantive appeal.

In the September 2016 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing.  However, in correspondence dated later in September 2016, he withdrew his request for a hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by the Board in an unappealed decision dated in August 2008.

2.  Evidence received since the August 2008 Board decision denying service connection for bilateral hearing loss relates to an unestablished fact and raises a reasonable possibility of substantiating the claim. 

3.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is the result of his period of active service.

4.  Service connection for tinnitus was denied by the RO in a September 2004 rating decision; the Veteran did not appeal this decision, and it became final. 

5.  Evidence received since the September 2004 rating decision of the RO relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

6.  The preponderance of the medical evidence suggests that the Veteran has tinnitus that is manifested as a result of his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The Board's August 2008 decision that denied the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
 § 20.1100 (2016).

2.  New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The unappealed September 2004 RO rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

5.  Evidence received since the final September 2004 RO decision is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In various correspondence provided by VA, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Apparently, nearly all of the Veteran's official service records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis.  The Board has a duty to advise the Veteran that, even though some of his service records could not be found, alternate methods of supporting the claim would be considered.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Under O'Hare v. Derwinski, 1 Vet. App. 365 (1991), when the service medical records are presumed destroyed, the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.

The Veteran's few available service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 



Reopening Previously Denied Claims For Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Because the Veteran did not submit a notice of disagreement with the September 2004 RO decision (with regard to tinnitus); and because the August 2008 Board decision was not appealed to the United States Court of Appeals for Veterans Claims (Court) (with regard to bilateral hearing loss), each is final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302 (2016).  

However, if new and material evidence is presented or secured with respect to each claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be
 construed to be a disability when the auditory threshold in any of the frequencies
 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or; when the
 auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or
 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the
 Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. §  3.385.

The Veteran asserts that he currently has bilateral hearing loss that is manifested as a result of his period of active service.  Specifically, he has described being at a small base not far from the Main Line of Resistance, serving in an Engineering unit and doing mechanical work on vehicles in a motor pool with in Korea.  He added that his position was hit by aerial bombs with very large, loud explosions.  He also reported being involved in some exchange of fire with the North Koreans when they attacked on foot.  Also, the building in which he worked took small arms fire.  After active service, he served in Reserve units, worked at various jobs, to include a period with aircraft/defense plants which mandated the use of hearing protection.  

Service connection for bilateral hearing loss was previously denied by the Board in August 2008.  At the time of the August 2008 Board decision, the evidence of record included the Veteran's available service treatment records, VA and private medical treatment records.

As indicated above, the majority of the Veteran's service treatment records are unavailable.  His December 1953 separation report of medical examination, however, was of record at the time of the initial disability rating.  This showed that hearing was measured at 15/15 in each ear on whispered voice testing.  Audiometric findings were not obtained.  The Board notes that a whispered voice test is not an assessment of hearing acuity consistent with 38 C.F.R. § 3.385.  This is significant because, even though disabling hearing loss may not have been demonstrated during service, service connection may still be established by showing a current hearing loss disability coupled with evidence that such disability is related to active service.

The evidence of record also included a private medical record from J. T. Roth, Au. D., dated in August 2006, that showed the Veteran was said to have a diagnosis of moderately severe sensorineural hearing loss, bilaterally.  The audiometric configuration was said to be compatible with the aging process and, to a degree, noise exposure rendered from combat situations during the Korean War.  Tympanograms revealed normal middle ear pressure and mobility.  Otoacoustic emissions revealed no significant outer hair cell functioning in either cochlea.

Also of record was a VA examination report dated in March 2007 which shows that the Veteran reported a history consistent with that as set forth above.  He added that he had a long history of bilateral progressive hearing loss, that had become significantly worse over the preceding 12 to 15 years.  The diagnosis was bilateral severe sensorineural hearing loss.  Following a review of the Veteran's claims file, the VA examiner indicated that the Veteran had shown normal hearing (15/15) at separation from service; and that he was unable to find any sick call records in the folder.  The examiner opined that the current hearing loss had occurred subsequent to release from active duty, with only a remote possibility of hearing loss having been incurred on active duty.  The predominant etiology of current hearing loss was said to be presbycusis.   As such, it was less likely than not that current hearing loss was related to military noise exposure.

The Board in August 2008 weighed the evidence and found the VA examiner's opinion to be more probative than that of Dr. Roth.  In doing so, the Board found that service connection for bilateral hearing loss had not been established.

Evidence added to the record since the final August 2008 Board decision includes additional statements from the Veteran, along with an additional VA examination report and a private medical record.

In this regard, a private medical record from R. Cristobal, M.D., Ph.D., dated in November 2013, shows that the Veteran was said to have had profound bilateral sensorineural hearing loss for many years that had significantly impaired his functioning both in work as a minister and in day to day living.  His hearing loss was beyond the limits of aid from traditional amplification.  Therefore, he sought treatment cochlear implantation.  He was said to have a history of infection to the left ear that could result in conductive hearing loss.  However, he was with sensorineural hearing loss, bilaterally, indicating that an injury to the nerve of hearing had occurred independently of the infection.  Possible causes of sensorineural hearing loss was said to include loud sound exposure, genetic predisposition, intravenous antibiotics, chemotherapy, radiation, and severe head trauma.  The Veteran had no risk factors for or history of any of the above except exposure to loud sound during the Korean War.  As such, Dr. Cristobal concluded that this was the most likely and most significant factor present as an etiology to the Veteran's bilateral profound sensorineural hearing loss.

A VA compensation and pension examination request dated in July 2016 shows that the Veteran was said to have a military occupational specialty of engineer equipment mechanic which was highly probable for hazardous noise exposure.

A VA examination report dated in July 2016 shows that the Veteran provided a history of consistent with that as set forth above.  The Veteran was diagnosed with mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  The Veteran was said to have an extensive history of ear infections and medical issues necessitating medical intervention with his ears.  With regard to the right ear, the Veteran was said to have whisper testing at entrance and separation; however, the results of the current hearing testing were not consistent with military noise exposure.  As to the left ear, the examiner indicated that an opinion as to etiology could not be provided without resorting to speculation.  The examiner explained that the whisper testing was not a reliable test of hearing; and that the Veteran had an extensive history of ear infections and middle ear issues necessitating medical intervention with his hears.  Cochlear implantation was performed in the left ear due to degradation of the middle ear, secondary to infection, per the Veteran's report, which was not related to noise exposure.
The Board finds that the November 2013 medical opinion from Dr. Cristobal and the July 2016 VA examination report constitute new and material evidence, as they were not previously of record when the prior decision was made and address whether the Veteran's bilateral hearing loss was the result of active service.  Accordingly, the claim of service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Having reopened the Veteran's claim, the Board must now consider whether entitlement to service connection is warranted on the merits.  In this regard, a current bilateral hearing loss disability has been established.  In his numerous statements of record, the Veteran has reiterated that he was exposed to acoustic trauma in service and has experienced progressive bilateral hearing loss since then.  His statements are both competent and credible, as they are consistent with the circumstances of his service as an engineer equipment mechanic.  38 U.S.C.A. § 1154 (a).

The March 2007 and July 2016 VA audiological examiners concluded that the Veteran's current bilateral hearing loss was less likely than not related to service.  Although the VA examiners noted the Veteran's history, in offering the etiology opinions, the examiners relied heavily on the absence of evidence of hearing loss in the service records in offering the negative nexus opinions.  Critically, the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. §  3.385, is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has specifically held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Additionally, the July 2016 VA audiological examiner attributed the bilateral hearing loss to post-service ear infections.  However, this examiner did not address the possibility that the Veteran's ear infections had been manifested since service.  Additionally, the examiner did not address the conclusion of Dr. Cristobal that the Veteran had sensorineural hearing loss, bilaterally, indicating that an injury to the nerve of hearing had occurred independently of infection, and that exposure to loud noises during service most likely and most significantly factored into the etiology of the Veteran's bilateral profound sensorineural hearing loss.
 
All examiners of record appear to have based their opinions on the statements of the Veteran and review of the medical evidence of record.  Both Drs. Cristobal and Roth opined that the Veteran's hearing loss more likely than not began as a result of acoustic trauma during service.

In light of the foregoing, the Board concludes that the evidence is at the very least in relative equipoise regarding whether the Veteran's bilateral hearing loss is manifested as a result of active service.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Tinnitus

The Veteran asserts that he currently has tinnitus that is manifested as a result of his period of active service.  As indicated above, he has described exposure to acoustic trauma during his tour of duty in the Republic of Korea.

Service connection for tinnitus was previously denied by the RO in September 2004.  At the time of the September 2004 rating decision, the evidence of record included the Veteran's available service treatment records and VA outpatient treatment records.  Service connection for tinnitus was denied in September 2004 as there was no basis presented showing any association between a current disability and service.

Evidence added to the record since the final September 2004 RO decision includes additional statements from the Veteran, along with an additional VA outpatient treatment records, private medical records and VA examination reports from March 2007 and July 2016.  

The Board finds that the March 2007 and July 2016 VA examination reports constitute new and material evidence, as they were not previously of record when the prior decision was made and address whether the Veteran's tinnitus was the result of active service.  Accordingly, the claim of service connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Having reopened the Veteran's claim, the Board determines that service connection is also warranted for the Veteran's tinnitus.  Specifically, the Board takes notice of the fact that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 5, Ch. 46, Approach to the Patient with Ear Problems (19th ed. 2011).

Since the Veteran's service-connected bilateral hearing loss validates his assertions that he was exposed to acoustic trauma in service, the fact that his tinnitus was also related to such trauma is a reasonable conclusion.  Moreover, the Board notes that high frequency tinnitus usually accompanies noise-induced hearing loss.  The MERCK Manual, Section 5, Ch. 47, Hearing Loss (19th ed. 2011).  Given the fact that the Veteran is now service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service.  Therefore, service connection is also warranted for this disorder.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence having been received, the Veteran's claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


